Title: From Thomas Jefferson to Nathaniel Niles, 22 March 1801
From: Jefferson, Thomas
To: Niles, Nathaniel



Dear Sir
Washington Mar. 22. 1801.

Your favor of Feb. 12. which did not get to my hands till Mar. 2. is entitled to my acknolegements. it was the more agreeable as it proved that the esteem I had entertained for you while we were acting together on the public stage, had not been without reciprocated affect. what wonderful scenes have passed since that time! the late chapter of our history furnishes a lesson to man perfectly new. the times have been awful, but they have proved an useful truth that the good citizen must never despair of the commonwealth. how many good men abandoned the deck, & gave up the vessel as lost. it furnishes a new proof of the falsehood of Montesquieu’s doctrine that a republic can be preserved only in a small territory. the reverse is the truth. had our territory been even a third only of what it is, we were gone. but while frenzy & delusion, like an epidemic gained certain parts, the residue remained sound & untouched, and held on till their brethren could recover from the temporary delirium. another circumstance has given me great comfort. there was general alarm during the pendency of the election in Congress, lest no President should be chosen, the government be dissolved, & anarchy ensue. but the cool determination of the really patriotic to call a convention in that case, which might be on the ground in 8. weeks, and wind up the machine again which had only run down, pointed out to my  mind a perpetual & peaceable resource against force in whatever extremity might befal us: & I am certain a convention would have commanded immediate & universal obedience. how happy that our army had been disbanded! what might have happened otherwise [is more] a subject of reflection than explanation.—you have seen your recommendation of mr Willard duly respected. as to yourself I hope we shall see you again in Congress. Accept assurances of my high respect and attachment.
